DETAILED ACTION
1.              Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.          Claims 1-6 drawn to a stable ready-to-use liquid parenteral composition comprising melphalan, classified in A61K 9/08.
II.         Claims 7-22 drawn to a method for preparing a stable ready-to-use injectable melphalan formulation classified in A61K 9/0019.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a different product such as ready to use injectable formulations that include ready to use sincalide formulations. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

2.            Applicants’ elected the composition claims of group I (claims 1-6). Applicants argue that there would not be a search burden. Applicants also argue that with respect to a product and the process of making the product, the MPEP provides these two “can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process”. Given the similarities between claims 1 and 7, neither can be met. 

Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/24/2022.

3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
4.	No Information Disclosure Statement has been submitted for review.




OBJETION 
5.	Claim 4 is  objected to because of the following informalities:  Claim 4 recites an undefined acronym RH. The Examiner understands that it refers to relative humidity and the Examiner requests applicants to recite “relative humidity”.  Appropriate correction is required.

Claim Rejections- 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites that the formulation has a purity of at least 99 % after 50 days however, it is not clear under which conditions the purity is considered if it is  at 25°C/60 % RH or storage at 2-8 °C. 





Claim Rejections- 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and  4-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chandrashekhar et al. (US 2018/0193255). 
Chandrashekhar et al. (US 2018/0193255) (hereinafter Chandrashekhar et al.) disclose stable liquid melphalan formulations (abstract). The liquid formulations are stable and ready to use comprising Melphalan and pharmaceutically acceptable adjuvants (claim 1). The stable liquid parenteral formulation comprises melphalan hydrochloride, one or more solvents elected from dimethyl acetamide, polyethylene glycol, ethanol, propylene glycol and glycerin and antioxidants (claim 4). Chandrashekhar et al. disclose total impurities in Table 4 measured 2-8°C from 1 month, 2 months and 3 months as well as 25°C/60 % RH for a period of 6 months (Table 4). The purity is at least 90 % at 25°C/60 % RH for a period of 90 days (3 months) (i.e., 984.4 %). Thus, it would be at least 90 % for a period of 43 days. The purity is at least 99 % after 5 months storage at 2-8 °C since at 6 months its 99.37 %. The purity is not measured at 50 days however at 30 days at 25°C/60 % RH it is 99.7 % . 

8.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pipkin et al. (US 2010/0311838).
Pipkin et al. (US 2010/0311838) (hereinafter Pipkin et al.) disclose diluted composition containing melphalan hydrochloride, povidone and diluent such as propylene glycol, ethanol and water for a total volume of 10 mL thus a liquid composition that is then injected (para 0006). While it does not state “ready to use” it is noted that the method of the instant invention  involves adding melphalan to a vessel containing at least one pharmaceutical acceptable solvent to form a melphalan solution. The compositions of Pipkin et al. preforms the same method where melphalan is added to solvent to form a melphalan solution.  The instant specification discloses that used herein  "ready-to-use" when used in connection with a melphalan formulation refers to a formulation that includes melphalan, optionally including one or more pharmaceutically acceptable excipients, in the form of a solution, suspension or emulsion, wherein the formulation does not require any reconstitution or dilution with parenterally acceptable diluent and can be directly administered to the patient however, this is an intended use step of the composition and does not impart additional structure to the formulation as the formulation is still a liquid composition. Even though Pipkin et al disclose “diluent”, the diluents are the same as instantly claimed (i.e., propylene glycol ethanol and water). . 

Claim Rejections- 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekhar et al. (US 2018/0193255) as evidenced by Flora et al. “Chelation in Metal Intoxication” “Ethylenediaminetetraacetic Acid”. 
Chandrashekhar et al. has been discussed supra in the 102. With regards to the excipient, Chandrashekhar et al. discloses that the pharmaceutical compositions can also contain one or more anti-oxidants which include ethylenediaminetetraacetic acid (EDTA) as well as chelating agents. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further include ethylenediaminetetraacetic acid for use in the formulations of Chandrashekhar et al. One would have been motivated to do so for the stated benefit of antioxidant properties as well as for use as a chelating agent and  EDTA is well known in the art as a chelating agent as evidenced by Flora et al. “Chelation in Metal Intoxication” (see section 3. Common Chelating Agents: Pharmacology and Toxicology” “medical use of EDTA as a lead chelating agent”).

CORRESPONDENCE
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/   
Primary Examiner, Art Unit 1615